Citation Nr: 1018953	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-25 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating higher than 30 percent prior to April 
12, 2007, a rating higher than 50 percent from April 12, 
2007, to July 8, 2009, and a rating higher than 70 percent as 
of July 9, 2009, for posttraumatic stress disorder with 
secondary depression.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk




INTRODUCTION

The Veteran served on active military duty from April 1987 
until July 1990 and January 1991 until March 1991.  He was 
awarded a Combat Infantry Badge for honorable combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Oakland, California, which denied a rating higher than 30 
percent for posttraumatic stress disorder (PTSD) with 
secondary depression.  In a May 2007 rating decision, the RO 
increased the evaluation to 50 percent effective April 12, 
2007; in a January 2010 decision, a 70 percent rating was 
assigned and a total disability rating based on individual 
unemployability (TDIU) was granted effective July 9, 2009.  
As the various grants of increased ratings do not represent a 
total grant of benefits sought on appeal, the claim for an 
increased rating remains before the Board as set forth on the 
title page of this decision.  AB v. Brown, 6 Vet. App. 35 
(1993).

The Board notes that the Veteran's attorney submitted a claim 
of entitlement to TDIU in February 2010.  As this claim was 
granted by the RO in a January 2010 rating decision, the 
claim is not being referred to the RO for any additional 
action.   Because a TDIU is a component of every increased 
rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009), however, the Board will consider whether the 
Veteran is entitled to a total rating at all stages of his 
claim.

The issues of entitlement to service connection for erectile 
dysfunction, gastrointestinal disorder (to include GERD, acid 
reflux, hiatal hernia, irritable bowel syndrome and any other 
intestinal problems), sleep disorder, and hypertension, all 
to be considered directly to service or secondary to the 
service-connected PTSD with depression, have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them and they are referred to the AOJ 
for appropriate action.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  For the entire period in question, the Veteran's 
posttraumatic stress disorder has caused occupational and 
social impairment, with deficiencies in most areas but does 
not result in total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation or own name.


CONCLUSIONS OF LAW

1.  Criteria for an evaluation of 70 percent, but no higher, 
for PTSD with secondary depression have been met as of August 
30, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2009).

2.  Criteria for a total rating based on individual 
unemployability have been met as of May 27, 2009.  38 
U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2009, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claims of entitlement to a higher rating for 
PTSD and to a total rating based on individual 
unemployability, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claims were readjudicated in a January 2010 rating action.  
As such, the notice is preadjudicatory pursuant to Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, and obtaining medical 
opinions as to the severity of his disability.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  Additionally, the examinations provided 
and medical opinions obtained are adequate for rating 
purposes as the examinations were performed based upon a 
review of the pertinent medical evidence and complaints of 
the Veteran and the opinions provided include well-reasoned 
rationale.  

The Board notes that the Veteran requested a personal hearing 
before the Board in August 2006.  A hearing was scheduled in 
April 2010, but the Veteran did not report for that hearing 
or present evidence of good cause for his failure to attend 
the hearing.  As such, the Board finds that the Veteran does 
not have an outstanding request for a hearing and will not be 
prejudiced by the Board moving forward to a final 
adjudication at this time.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the Veteran and that no further action is necessary to meet 
the requirements of the VCAA.  As such, the Board will now 
turn to the merits of the Veteran's claim.


The Veteran is claiming entitlement to an increased 
evaluation for PTSD, including entitlement to a total rating 
as of May 27, 2009, when his employment was terminated as a 
result of his service-connected psychiatric disabilities.  He 
contends that his psychiatric disabilities have worsened 
since he was first awarded service connection in May 2003 and 
that he is no longer able to work.  The Veteran has presented 
evidence showing that he was employed as a nurse until May 
27, 2009.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Consideration must also be given to a longitudinal picture of 
the Veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  See Hart v. 
Mansfield, 21. Vet. App. 505 (2007).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

The Veteran's post-traumatic stress disorder has been 
evaluated under Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which sets forth criteria for evaluating posttraumatic stress 
disorder using a general rating formula for mental disorders 
outlined in Diagnostic Code 9440.  Pertinent portions of the 
general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)......30 percent

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" and is used 
as a tool to determine the severity of one's disability.  
See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
FOURTH ED, American Psychiatric Association (1994) (DSM-IV), 
p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2009).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

In August 2004, the Veteran requested an increase in 
evaluation as his disability was assigned a 30 percent rating 
and he reported that his symptoms had increased in severity.  
He underwent VA examination in October 2004 and related going 
to school full-time, but having difficulty with sleeping and 
with his personal relationships.  The Veteran's behavior was 
noted to be appropriate with a full range of affect.  Private 
treatment records reflect the use of sedatives for panic 
attacks.

In April 2007, the Veteran was afforded another VA 
examination.  He related that he was divorced and had no 
contact with his daughter, was intolerant of people and had 
problems with intimacy, closeness and interpersonal 
relationships.  The Veteran stated that he had been fired 
from several jobs, found work to be very stressful and had a 
history of calling in sick or missing days due to his 
depression and PTSD.  He also reported difficulty sleeping, 
war-related nightmares, irritability and poor memory and 
concentration.  Mental status examination revealed that the 
Veteran was cooperative and oriented, but grew mildly anxious 
as the interview progressed.  His speech was normal and 
affect was controlled and appropriate.  There were no 
indications of hallucinations, delusions, bizarre or unusual 
behaviors.  The Veteran reported a history of substance abuse 
that caused him to have legal, domestic, and employment 
problems.  He indicated that he was clean and sober as of 
November 2005.  The examiner reported that alcohol was 
clearly the Veteran's way of self medicating his PTSD.  A GAF 
score of 50 was assigned which reflects moderate 
symptomatology.

In June 2007, the Veteran reported that he experienced 
recurrent dreams about his time in the military and avoided 
any coverage about the new war; he requested that a rating of 
70 percent be assigned as he was unable to engage in 
conversations about the current war and was having difficulty 
at work.  The Veteran specifically reported difficulty 
working in close quarters with co-workers, and involvement in 
daily arguments with staff and upper management.  He stated 
that he spent most of his time alone or in the mountains away 
from people and related that he had no interest in 
participating in the "normal" activities and he felt 
detachment and repulsion from society.

In April 2009 the Veteran reported a worsening in his 
condition causing him to go to the emergency room because of 
a panic attack.  The hospital report notes extreme difficulty 
at work, depression, hypervigilance, isolative behaviors, 
recurring nightmares, and fatigue from lack of sleep.  At 
that time, the Veteran was medically released from work by 
his psychiatrist with a return date in July 2009.  The 
Veteran was subsequently terminated from employment effective 
May 27, 2009, and has not returned to any type of work since 
that time as a result of his service-connected psychiatric 
disabilities.
 
In July 2009, the Veteran was afforded another VA 
examination.  He reported recurrent intrusive and distressing 
recollections from his time in service, recurrent nightmares, 
estimated at one or two times a month, stress at work and 
panic attacks.  The Veteran once again asserted that he did 
not watch any television, war coverage or follow newspapers.  
He also reported avoiding people who shoot guns and wear 
camouflage and indicated a general mistrust of people and an 
inability to get close to them.  Furthermore, the Veteran 
commented that he continued to suffer from trouble sleeping, 
often only getting 2 to 5 hours per night or, alternatively, 
sleeping for up to 12 to 15 hours.  He was irritable, easily 
aroused, and hypervigilant.  The Veteran endorsed isolative 
behaviors, contending that he does not have any friends and 
is not close to his family.  The Veteran also indicated he 
did not currently suffer from psychotic symptoms.  He cited a 
past experience when he heard voices, but attributed this to 
his past alcohol abuse.  The Veteran noted problems with 
short-term memory and compulsively washing his hands.  He 
also reported panic attacks since 1991 with associated 
tachycardia, "sweating, weakness, feelings of doom, feelings 
of uneasiness," and a history of claustrophobia.  A GAF 
score of 42 was assigned, which reflects serious symptoms.  
The examiner found that the Veteran's PTSD with secondary 
depression had been exacerbated since his last evaluation.      

Following this examination, the Veteran submitted letters 
from his ex-wife and a past girlfriend with regard to their 
experiences with him.  Both women reported a history of 
irritability, volatility and isolative behaviors.  They noted 
that the Veteran suffered from work stress, did not get along 
with co-workers or authority figures and often missed work to 
get away from people.  The Veteran's ex-wife further reported 
that the Veteran was always tense during their marriage.  She 
also stated that he suffered from severe mood swings, binge 
drinking, panic attacks, trouble sleeping, and 
hypervigilance.  Additionally, she indicated that he was 
always getting fired from jobs and often gave up looking for 
new jobs because he felt he would just get fired again.  

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Following a complete review of the record evidence as outline 
above, the Board finds that the 70 percent evaluation 
currently assigned represents the level of severity of the 
Veteran's disability for the entire period in question.  The 
statements from the Veteran and his ex-wife reflect a pattern 
of behavior that is consistent with the 70-percent rating 
criteria since the time the Veteran filed his current claim 
in August 2004.  The Veteran's level of PTSD impairment has 
been relatively stable throughout the entire appeals period 
although there have been periods when his symptoms have been 
slightly better than at other times; he has displayed a 
consistent history of occupational impairment and isolative 
behaviors.  

The Board points out that VA will handle cases affected by 
change in medical findings or diagnosis so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  See 38 C.F.R. § 3.344(a).  Thus, 
when considering that the Veteran's symptomatology has been 
essentially consistent since his request for an increase in 
August 2004, the Board finds that the assignment of the more 
favorable 70 percent evaluation should be assigned for the 
entire period in question.  

The Veteran's PTSD symptoms do not meet or more nearly 
approximate the requirements for a 100 percent schedular 
rating nor have the criteria for such a rating been met at 
any time during the course of this appeal.  Although the 
Veteran exhibits deficiencies in work and family life, he 
does not suffer from the symptoms associated with this 
rating.  For example, there is no evidence that the Veteran 
experiences persistent delusions or hallucinations, grossly 
inappropriate behavior, or intermittent inability to perform 
activities of daily living.  The Veteran has also shown no 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or name.  As outlined above, 
the Veteran continues to be fully oriented and does not 
engage in inappropriate behavior; he has a normal rate and 
rhythm of speech and no impairment in thought process or 
communication.  He also exhibits no hallucinations or 
delusions.  Consequently, the most appropriate rating is a 70 
percent rating for the entire period in question.  There is 
no need for staged ratings and a higher rating is denied on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

Although the veteran asserts that he is totally unemployable 
because of his service-connected psychiatric disability, he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful in locating symptoms outside of the rating 
criteria, particularly for the period prior to the grant of a 
TDIU.  The rating criteria set out the symptoms experienced 
by the Veteran and are not deemed to be inadequate such that 
a referral for assignment of an extra-schedular rating under 
38 C.F.R. § 3.321 is required.  Accordingly, the Board finds 
that such a referral is not appropriate.

Turning to the Veteran's claim of entitlement to a total 
rating, however, the Board finds that the grant of this 
benefit is appropriate as of the date the Veteran was 
terminated from employment, which is May 27, 2009.  Although 
entitlement to a total rating is a component of the increased 
rating claim, the evidence of record prior to May 2009 
reveals that the Veteran maintained substantially gainful 
employment.  Consequently, criteria for assignment of a TDIU 
were not met prior to May 27, 2009, and a rating higher than 
70 percent cannot be assigned for that time period.  Thus, 
the most favorable rating to be assigned as of May 27, 2009, 
is a 100 percent total rating under 38 C.F.R. § 4.16(b) as 
the Veteran's service-connected PTSD is rated at 70 percent 
and hinders him from maintaining gainful employment.


ORDER

A 70 percent rating for PTSD with secondary depression is 
granted effective August 30, 2004, subject to the laws and 
regulations governing the award of monetary benefits.

A total rating based on individual unemployability is granted 
effective May 27, 2009, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


